Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The effective filing date is 8-16-19. 
Allowable Subject Matter
The combination of BOTH dependent claim 7 and dependent claim 4 would be allowable over the prior art of record. 
Remarks

The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of 
Claims 1-3 and 6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent Application Pub. No.: US 2018/0099712 A1 to Bean et al. that was filed in 2016.
    PNG
    media_image1.png
    810
    613
    media_image1.png
    Greyscale

Meyers discloses “1. A method for providing wind alerts to a driver, the method comprising:  (see block 512 where a dangerous wind condition is detected as there is a high wind that is severe in blocks 502-518 in Fig. 5)”.
Meyers is silent but Skaaksrud teaches  “…detecting, with one or more towable item sensors, that a towable item has been coupled to a hitch of a vehicle; (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed  (see paragraph 1175 where the network device includes a ID or master node and performs a remote monitoring between a towed first and a second vehicle like a tractor trailer and the wireless node detects when the trailer is detected as being disconnected from the tractor or vessel and reports this status)
Meyers discloses “detecting a wind condition with one or more wind sensors (see paragraph 25 and FIG. 1, block 106-114)”

    PNG
    media_image2.png
    501
    624
    media_image2.png
    Greyscale
 Meyers is silent but Skaaksrud teaches  “…… to detecting that the towable item has been coupled to the hitch; and (. (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of SKAAKSRUD before the effective filing date of the disclosure since SKAAKSRUD teaches that a tractor and a trailer can be linked via a power line connector. ID node 120a includes sensors 360, which may gather environmental information (such as information on light, temperature, humidity, pressure, altitude, magnetic field strength, acceleration, vibration, impact, and orientation) about a proximate environment to the first node, such as an environment physically proximate and/or proximate in time. See FIG. 3.  The power line connector can detect when the tractor and the trailer are linked to one another and also monitor and record data around the vehicle.  The device can also include a node that can exchange data to a remote entity to describe if the vehicle trailer is detected or separated and the various conditions around the tractor trailer.  For example, if the tractor and the trailer can be separated by high wind (via a sensor pressure signal 360) and a jack knife condition, the wireless node can alert this condition via a 

    PNG
    media_image3.png
    872
    970
    media_image3.png
    Greyscale
Claim 1 is amended to recite and Meyers is silent but Bean teaches  “…detecting a wind condition …as a result of detecting that the towable items has been coupled to the hitch”.  (see paragraph 43 where the smart trailer when connected provides a diagnostic information 

    PNG
    media_image4.png
    862
    1261
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of BEAN before the effective 
Further, detecting a wind condition AFTER detecting a coupling is an order of performing steps which is prima facie obvious since a connection is known of a trailer to a tractor and also a detecting of a wind condition is also known in the art.  See In re Burhans, 154 F.2d 690 (CCPA 1946), relied upon in MPEP § 2144.04(IV)(C), where the MPEP summarizes Burhans as teaching the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. A necessary prerequisite for applying this reasoning is evidence that the process steps themselves were known and used in the cited prior art. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Meyers discloses “outputting, with one or more output devices, an alert indicative of a high wind scenario when the wind condition is above a wind threshold”.  (See paragraph 35 where the vehicle reports a high wind that is dangerous to the instant vehicle and the other vehicles) 
    PNG
    media_image2.png
    501
    624
    media_image2.png
    Greyscale
 
    PNG
    media_image5.png
    713
    626
    media_image5.png
    Greyscale

Meyers is silent but Skaaksrud teaches  2. The method of claim 1, wherein the towable item is detectable by the one or more towable item sensors (see FIG. 3, block 360) through an electronic towable item harness of the vehicle. ; (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82) (see paragraph 1175 where the network device includes a ID or master node and performs a remote monitoring between a towed first and a second vehicle like a tractor trailer and the wireless node detects when the trailer is detected as being disconnected from the tractor or vessel and reports this status);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of SKAAKSRUD before the effective filing date of the disclosure since SKAAKSRUD teaches that a tractor and a trailer can be linked via a power line connector. ID node 120a includes sensors 360, which may gather environmental information (such as information on light, temperature, humidity, pressure, altitude, magnetic field strength, acceleration, vibration, impact, and orientation) about a proximate environment to the first node, such as an environment physically proximate and/or proximate in time. See FIG. 3.  

Meyers discloses 3. The method of claim 1, further comprising: determining a driver’s destination;  (see paragraph 24 and blocks 400-416 where a path of the driver ahead is determined and based on the direction and the movement of the particles a high wind and severe condition is detected that is deemed dangerous in blocks 410)
detecting the wind condition along a route to the driver’s destination; and  (see blocks 400-416)
outputting a prompt within the one or more output devices (see paragraph 20) suggesting an alternative route to the driver’s destination.  (see paragraph 22);
Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent Application Pub. No.: US 2016/0251005 A1 to Morselli and in view of Bean. 
Myers is silent but Morselli teaches “4. The method of claim 1, further comprising monitoring an environment radius around the vehicle in response (see paragraph 39)”. 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of Morselli before the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a jack knife situation can be detected as shown in FIG. 1.  For example, the tractor is turning as shown by the turned wheels 18.  The trailer however is going to move according to arrow between 17a and 13 in FIG. 1.  This is 

Meyers is silent but Skaaksrud teaches “to detecting that the towable item has been coupled to the hitch”. (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82) (see paragraph 1175 where the network device includes a ID or master node and performs a remote monitoring between a towed first and a second vehicle like a tractor )
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of SKAAKSRUD before the effective filing date of the disclosure since SKAAKSRUD teaches that a tractor and a trailer can be linked via a power line connector. ID node 120a includes sensors 360, which may gather environmental information (such as information on light, temperature, humidity, pressure, altitude, magnetic field strength, acceleration, vibration, impact, and orientation) about a proximate environment to the first node, such as an environment physically proximate and/or proximate in time. See FIG. 3.  The power line connector can detect when the tractor and the trailer are linked to one another and also monitor and record data around the vehicle.  The device can also include a node that can exchange data to a remote entity to describe if the vehicle trailer is detected or separated and the various conditions around the tractor trailer.  For example, if the tractor and the trailer can be separated by high wind (via a sensor pressure signal 360) and a jack knife condition, the wireless node can alert this condition via a wireless signal. This can ensure remedial action can be taken. See paragraph 1215-1220 ad 1214 and 1178-87 of Skaaksrud.

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent Application Pub. No.: US 2017/0151845 to Allcorn et al. and in view of Bean.

Meyers discloses “5. The method of claim 1, wherein detecting the wind condition with the one or more wind sensors  (see paragraph 24 and blocks 400-416 where a path of the driver ahead is determined and based on the direction and the movement of the particles a high wind and severe 
    PNG
    media_image6.png
    514
    653
    media_image6.png
    Greyscale

Meyers is silent but Allcorn teaches “comprises detecting a sway angle of the towable item”.  (see abstract and FIG 3)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of ALLCORN before the effective filing date of the disclosure since ALLCORN et al. teaches that a tractor and a trailer can include a gyro sensor. The gyroscopic sensor can 

Meyers discloses “6. The method of claim 1, further comprising reducing a speed of the vehicle when the wind condition is above the wind threshold.  (see blocks 400-416 and paragraph 32 where the speed is reduced of the vehicle or the vehicle is stopped when the wind is excessive and deemed to be dangerous)”. 
 Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent Application Pub. No.: US 2020/0307328 A1 to Koster et al. and in view of U.S. Patent Application Pub. No. US 2018/0148107A1 to Burrows et al and in view of Bean.
 “..7. The method claim 1, further comprising:
detecting a height of the towable item with a camera; (see paragraph 21-22 and 40 and FIG. 5b) 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of KOSTER before the effective filing date of the disclosure since KOSTER et al. teaches that a tractor and a trailer can include a camera. The camera can be a 2d or 3d camera to detect a height and width of the tractor unit pattern to provide a height and width parameter of the truck and trailer using a sensor. This can provide improved precision for aligning the vehicle with a manipulating the vehicle in a rapid and easy manner.  See paragraph 1-8 and 21-22 and 40. 
Meyers is silent but Burrows et al. teaches “.and determining the wind threshold based on”  (see paragraph 17 where a cross speed wind threshold is reached from a sensor; and see paragraph 229) 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of BURROWS before the effective filing date of the disclosure since BURROWS et al. teaches 

Meyers is silent but Koster et al. teaches “..the height of the towable item”. (see paragraph 21-22 and 40 and FIG. 5b)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of KOSTER before the effective filing date of the disclosure since KOSTER et al. teaches that a tractor and a trailer can include a camera. The camera can be a 2d or 3d camera to detect a height and width of the tractor unit pattern to provide a height and width parameter of the truck and trailer using a sensor. This can provide improved precision for aligning the vehicle with a manipulating the vehicle in a rapid and easy manner.  See paragraph 1-8 and 21-22 and 40. 

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of Bean.
    PNG
    media_image1.png
    810
    613
    media_image1.png
    Greyscale


Meyers discloses “8. A system for providing wind alerts to a driver of a vehicle, the system comprising: one or more processors; (see block 512 where a dangerous wind condition is detected as there is a high wind that is severe in blocks 502-518 in Fig. 5)”.
Meyers is silent but Skaaksrud teaches  “…one or more towable item sensors communicatively coupled to the one or more processors and configured to output a towable item detection signal indicative of a towable item coupled to a hitch of the vehicle; (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82) (see paragraph 1175 where the network device includes a ID or master node and performs a remote monitoring between a towed first and a second vehicle like a tractor trailer and the wireless node detects when the )
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of SKAAKSRUD before the effective filing date of the disclosure since SKAAKSRUD teaches that a tractor and a trailer can be linked via a power line connector. ID node 120a includes sensors 360, which may gather environmental information (such as information on light, temperature, humidity, pressure, altitude, magnetic field strength, acceleration, vibration, impact, and orientation) about a proximate environment to the first node, such as an environment physically proximate and/or proximate in time. See FIG. 3.  The power line connector can detect when the tractor and the trailer are linked to one another and also monitor and record data around the vehicle.  The device can also include a node that can exchange data to a remote entity to describe if the vehicle trailer is detected or separated and the various conditions around the tractor trailer.  For example, if the tractor and the trailer can be separated by high wind (via a sensor pressure signal 360) and a jack knife condition, the wireless node can alert this condition via a wireless signal. This can ensure remedial action can be taken. See paragraph 1215-1220 ad 1214 and 1178-87 of Skaaksrud.

Meyers discloses “one or more wind sensors communicatively coupled to the one or more processors and configured to output a wind signal indicative of a wind condition; (see paragraph 25 and FIG. 1, block 106-114)”

    PNG
    media_image2.png
    501
    624
    media_image2.png
    Greyscale

Meyers is silent but Skaaksrud teaches  “…one or more output devices communicatively coupled to the one or more processors; and
one or more non-transitory memory modules communicatively coupled to the one or more processors that store logic that, when executed by the one or more processors, cause the system to:
detect, with the one or more towable item sensors, that the towable item has been coupled to the hitch of the vehicle;… ….detecting that the towable item has been coupled to the hitch; and (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82 and 2 where the signal is wireless) (see paragraph 1179 where the coupler can provide a signal to a node via a wireless signal and see paragraph 138 where the device includes an antenna);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of SKAAKSRUD before the effective filing date of the disclosure since SKAAKSRUD 
Meyers is silent but Bean teaches  “…detecting a wind condition …as a result of detecting that the towable items has been coupled to the hitch”.  (see paragraph 43 where the smart trailer when connected provides a diagnostic information of each of the sensor 102 components; see paragraph 35 where when connected the sensor takes a pressure 

    PNG
    media_image4.png
    862
    1261
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of BEAN before the effective filing date of the disclosure since BEAN teaches that a tractor and a smart trailer can be linked and when connected a diagnostic is made to determine 
Further, detecting a wind condition AFTER detecting a coupling is an order of performing steps which is prima facie obvious since a connection is known of a trailer to a tractor and also a detecting of a wind condition is also known in the art.  See In re Burhans, 154 F.2d 690 (CCPA 1946), relied upon in MPEP § 2144.04(IV)(C), where the MPEP summarizes Burhans as teaching the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. A necessary prerequisite for applying this reasoning is evidence that the process steps themselves were known and used in the cited prior art. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Meyers discloses “detect the wind condition with the one or more wind sensors….. output, with the one or more output devices, an alert indicative of a high wind scenario when the wind condition is above a wind threshold”. (See paragraph 35 where the vehicle reports a high wind that is dangerous to the instant vehicle and the other vehicles);
Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of Bean.
9. The system of claim 8, wherein the one or more towable item sensors are part of an electronic towable item harness of the vehicle. (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82) (see paragraph 1175 where the network device includes a ID or master node and performs a remote monitoring between a towed first and a second vehicle like a tractor trailer and the wireless node detects when the trailer is detected as being disconnected from the tractor or vessel and reports this status)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of SKAAKSRUD before the effective filing date of the disclosure since SKAAKSRUD teaches that a tractor and a trailer can be linked via a power line connector. ID node 120a includes sensors 360, which may gather environmental information (such as information on light, temperature, humidity, pressure, 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of Bean.
 10. The system of claim 8, further comprising a GPS unit (see paragraph 19) communicatively coupled to the one or more processors, wherein the system is further caused to:
determining a driver’s destination based on the GPS unit; (see paragraph 19-24 and blocks 400-416 where a path of the driver ahead is determined and based on the direction and the movement of the particles a high wind and severe condition is detected that is deemed dangerous in 
    PNG
    media_image7.png
    1009
    795
    media_image7.png
    Greyscale

  	detect the wind condition along a route to the driver’s destination; and (see blocks 400-416)
output a prompt within the one or more output devices suggesting an alternative route to the driver’s destination. (see paragraph 20-22);
Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent Application Pub. No.: US 2016/0251005 A1 to Morselli and in view of Bean. 
Myers is silent but Morselli teaches “11. The system of claim 10, wherein the system is further caused to monitor an environment radius around the vehicle in response to (see paragraph 39)”. 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of Morselli before the effective filing date of the disclosure since Morselli teaches that a tractor and a trailer can be linked via a connector.  However, in an icy situation a 
Meyers is silent but Skaaksrud teaches “ detecting that the towable item has been coupled to the hitch. ”. (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82) (see paragraph 1175 where the network device includes a ID or master node and performs a remote monitoring between a towed first and a )
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of SKAAKSRUD before the effective filing date of the disclosure since SKAAKSRUD teaches that a tractor and a trailer can be linked via a power line connector. ID node 120a includes sensors 360, which may gather environmental information (such as information on light, temperature, humidity, pressure, altitude, magnetic field strength, acceleration, vibration, impact, and orientation) about a proximate environment to the first node, such as an environment physically proximate and/or proximate in time. See FIG. 3.  The power line connector can detect when the tractor and the trailer are linked to one another and also monitor and record data around the vehicle.  The device can also include a node that can exchange data to a remote entity to describe if the vehicle trailer is detected or separated and the various conditions around the tractor trailer.  For example, if the tractor and the trailer can be separated by high wind (via a sensor pressure signal 360) and a jack knife condition, the wireless node can alert this condition via a 

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent Application Pub. No.: US 2017/0151845 to Allcorn et al and in view of Bean. 

Meyers is silent but Allcorn teaches “…12. The system of claim 8, wherein the system is further caused to detect a sway angle of the towable item” (see abstract and FIG 3)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of ALLCORN before the effective filing date of the disclosure since ALLCORN et al. teaches that a tractor and a trailer can include a gyro sensor. The gyroscopic sensor can detect a sway and then compare the sway to a threshold value in block 50-

Meyers discloses “with the one or more wind sensors. (see paragraph 24 and blocks 400-416 where a path of the driver ahead is determined and based on the direction and the movement of the particles a high wind and severe condition is detected that is deemed dangerous in blocks 410)”
Claims 13 and 19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent Application Pub. No.: US 2020/0307328 A1 to Koster et al. and in view of U.S. Patent Application Pub. No. US 2018/0148107A1 to Burrows et al and in view of Bean.
 “..13.    The system claim 8, wherein the system is further caused to:
detect a height of the towable item with a camera; and(see paragraph 21-22 and 40 and FIG. 5b)
Meyers is silent but Burrows et al. teaches “.determine the wind threshold based on(see paragraph 17 where a cross speed wind threshold is reached from a sensor; and see paragraph 229) 
Meyers is silent but Koster et al. teaches “.. the height of the towable item. ”. (see paragraph 21-22 and 40 and FIG. 5b)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of KOSTER before the effective filing date of the disclosure since KOSTER et al. teaches that a tractor and a trailer can include a camera. The camera can be a 2d or 3d camera to detect a height and width of the tractor unit pattern to provide a height and width parameter of the truck and trailer using a sensor. This can provide improved precision for aligning the vehicle with a manipulating the vehicle in a rapid and easy manner.  See paragraph 1-8 and 21-22 and 40. 



Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of Bean.
    PNG
    media_image1.png
    810
    613
    media_image1.png
    Greyscale


Meyers discloses “14.    A vehicle configured to provide wind alerts to a driver, the vehicle comprising:  (see block 512 where a dangerous 
Meyers is silent but Skaaksrud teaches  “…one or more processors; a hitch;
one or more towable item sensors communicatively coupled to the one or more processors and configured to output a towable item detection signal indicative of a towable item coupled to the hitch; (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82) (see paragraph 1175 where the network device includes a ID or master node and performs a remote monitoring between a towed first and a second vehicle like a tractor trailer and the wireless node detects when the trailer is detected as being disconnected from the tractor or vessel and reports this status)


 “one or more wind sensors communicatively coupled to the one or more processors and configured to output a wind signal indicative of a wind condition; (see paragraph 25 and FIG. 1, block 106-114)” 
    PNG
    media_image2.png
    501
    624
    media_image2.png
    Greyscale

Meyers is silent but Skaaksrud teaches  “…one or more output devices communicatively coupled to the one or more processors; and
one or more non-transitory memory modules communicatively coupled to the one or more processors that store logic that, when executed by the one or more processors, cause the vehicle to:
 
detect, with the one or more towable item sensors, that the towable item has been coupled to the hitch;… detecting that the towable item has been coupled to the hitch; and (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82 and 2 where the signal is wireless)see paragraph 1179 where the coupler can provide a signal to a node via a wireless signal and see paragraph 138 where the device includes an antenna)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of SKAAKSRUD before the effective filing date of the disclosure since SKAAKSRUD 
Meyers is silent but Bean teaches  “…detecting a wind condition …as a result of detecting that the towable items has been coupled to the hitch”.  (see paragraph 43 where the smart trailer when connected provides a diagnostic information of each of the sensor 102 components; see paragraph 35 where when connected the sensor takes a pressure 

    PNG
    media_image4.png
    862
    1261
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of BEAN before the effective filing date of the disclosure since BEAN teaches that a tractor and a smart trailer can be linked and when connected a diagnostic is made to determine 
Further, detecting a wind condition AFTER detecting a coupling is an order of performing steps which is prima facie obvious since a connection is known of a trailer to a tractor and also a detecting of a wind condition is also known in the art.  See In re Burhans, 154 F.2d 690 (CCPA 1946), relied upon in MPEP § 2144.04(IV)(C), where the MPEP summarizes Burhans as teaching the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. A necessary prerequisite for applying this reasoning is evidence that the process steps themselves were known and used in the cited prior art. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Meyers discloses “detect the wind condition with the one or more wind sensors….output, with the one or more output devices, an alert indicative of a high wind scenario when the wind condition is above a wind threshold. (See paragraph 35 where the vehicle reports a high wind that is dangerous to the instant vehicle and the other vehicles);
Claims 15-16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of Bean.
15.    The vehicle of claim 14, further comprising an electronic towable item harness, wherein the one or more towable item sensors are part of the electronic towable item harness. ; (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation arises that they become separated or the distance between the male and the female is large then a signal is provided to the server and the master node 100-110a; the cable is near where a tow bar would be located or between the vehicle and the trailer as shown in FIG. 54; see paragraph 1178-82) (see paragraph 1175 where the network device includes a ID or master node and performs a remote monitoring between a towed first and a second vehicle like a tractor trailer and the wireless node detects when the trailer is detected as being disconnected from the tractor or vessel and reports this status)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of SKAAKSRUD before the effective filing date of the disclosure since SKAAKSRUD teaches that a tractor and a trailer can be linked via a power line connector. ID node 120a includes sensors 360, which may gather environmental information (such as information on light, temperature, humidity, pressure, 

Meyers discloses “16.    The vehicle of claim 14, further comprising a GPS unit communicatively coupled to the one or more processors, wherein the vehicle is further caused to:
determine a driver’s destination based on the GPS unit; (see paragraph 19-22)
detect the wind condition along a route to the driver’s destination; and (see paragraph 24 and blocks 400-416 where a path of the driver ahead is determined and based on the direction and the movement of the particles a high wind and severe condition is detected that is deemed dangerous in blocks 410) (see blocks 400-416)
output a prompt within the one or more output devices suggesting an alternative route to the driver’s destination. .  (see paragraph 20-22);”
Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent Application Pub. No.: US 2016/0251005 A1 to Morselli and in view of Bean.
Myers is silent but Morselli teaches “17. The vehicle of claim 16, wherein the vehicle is further caused to monitor an environment radius around the vehicle in response (see paragraph 39)”.


Meyers is silent but Skaaksrud teaches “…to detecting that the towable item has been coupled to the hitch. (see FIG. 54 where the device includes a male connector 5410 and a female connector 5420 and a cable 5430 to the vehicle and the towed trailer 5400, 5405 and when a situation  (see paragraph 1175 where the network device includes a ID or master node and performs a remote monitoring between a towed first and a second vehicle like a tractor trailer and the wireless node detects when the trailer is detected as being disconnected from the tractor or vessel and reports this status)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Meyers with the teachings of SKAAKSRUD before the effective filing date of the disclosure since SKAAKSRUD teaches that a tractor and a trailer can be linked via a power line connector. ID node 120a includes sensors 360, which may gather environmental information (such as information on light, temperature, humidity, pressure, altitude, magnetic field strength, acceleration, vibration, impact, and orientation) about a proximate environment to the first node, such as an environment physically proximate and/or proximate in time. See FIG. 3.  The power line connector can detect when the tractor and the trailer are linked to one another and also monitor and record data around the vehicle.  The device can also include a node that can exchange data to a remote 

Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of U.S. Patent Application Pub. No.: US 2017/0151845 to Allcorn et al and in view of Bean.

Meyers is silent but Allcorn teaches “18. The vehicle of claim 14, wherein the vehicle is further caused to detect a sway angle of the towable item ”.  (see abstract and FIG 3)


Meyers discloses “with the one or more wind sensors. (see paragraph 24 and blocks 400-416 where a path of the driver ahead is determined and based on the direction and the movement of the particles a high wind and severe condition is detected that is deemed dangerous in blocks 410)”
Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0210447 A1 to Myers et al. and in view of U.S. Patent Application Pub. No.: US 2015/0347959 A1 to Skaaksrud that was filed in 2014 (hereinafter “Skaaksrud”) and in view of Bean.
 “20. The vehicle of claim 14, further comprising one or more drive systems communicatively coupled to the one or more processors, wherein the vehicle is caused to reduce a speed of the vehicle with the one or more drive systems when the wind condition is above the wind threshold. (see blocks 400-416 and paragraph 32 where the speed is reduced of the vehicle or the vehicle is stopped when the wind is excessive and deemed to be dangerous)”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668